Dear Ms. O'Neal:
You have requested an opinion from this office regarding the power of the Mayor of the Village of Killian to adopt a budget without the approval of the Board of Aldermen.
Through Act No. 504 of 1980, the Louisiana Legislature adopted the "Louisiana Local Government Budget Act" (LSA-R.S. 39:1301 et seq.). LSA-R.S. 39:1304 B. provides as follows:
      B.  The "chief executive or administrative officer of the political subdivision or, in the absence of such positions, the equivalent thereof shall prepare the proposed budget."
In this case, the chief executive officer of the Village of Killian is the Mayor, and he therefore has the authority to prepare the budget.  However, LSA-R.S. 39:1304 D., which grants to the governing authority of the municipality the power to accept or reject the budget submitted by the Mayor, provides that:
      D.  A budget proposed for consideration by the governing authority shall be accompanied by a proposed budget adoption instrument. The budget adoption instrument for independently elected parish offices shall consist of a letter from the independently elected official authorizing the implementation of the adopted budget.  The budget adoption instrument for any municipality, parish, school board, or special district shall be an appropriation ordinance, adoption resolution, or other legal instrument necessary to adopt and implement the budget document.  The adoption instrument shall define the authority of the chief executive and administrative officers of the political subdivision to make changes within various budget classifications without approval by the governing authority, as well as those powers reserved solely to the governing authority.
Further, LSA-R.S. 39:1305 A. provides, in pertinent part, that:
      A.  The proposed budget for political subdivisions with a governing authority including municipalities . . . shall be completed and submitted to the governing authority of that political subdivision . . . [emphasis supplied]
Thus, the governing authority of a municipality has the power to accept, amend or reject any budget that the mayor proposes. LSA-R.S. 39:1302(2) defines "governing authority" as "the body which exercises the legislative functions of the political subdivision."  The Board of Aldermen exercises the legislative function in the Village of Killian; therefore, they are the "governing authority" of the municipality within the meaning of the Act, and a budget cannot be passed without their approval.
Trusting this to be sufficient for your purposes, I am
Sincerely,
                                  WILLIAM J. GUSTE, JR. Attorney General
                                  BY: NORMAN W. ERSHLER Assistant Attorney General